Giegerich, J.
All who have any possible interest in the property in the hands of the executors and trustees, whether *29such interest be that of beneficiaries under the will or that of heirs and next of kin, irrespective of the will, support this application for an inspection and discovery of the books and papers showing the condition of the estate. The executors and trustees, who undisputably hold the great property as fiduciaries, resist the motion, mainly on technical grounds. They themselves, or some of them, have begun the action and, in their complaint, make the present condition of the estate an issue, and yet seek to withhold information as to such condition until the day of the trial. Their relation as trustees extends to this information, as well as to the property in their hands, and they are under peculiar obligation to make to the beneficiaries, whom they represent, and whose interests they have in keeping, a full disclosure as to their stewardship. I do not think there has been such laches in making the application as to warrant a denial of the motion, nor do I think that the expense of producing the evidence should be borne by the applicant. Of the good faith of the application there can be no doubt, nor of the materiality and competency and necessity of the evidence. I have read carefully the brief submitted in opposition to the motion, but can find no merit in any of the points urged.
Motion granted, with ten dollars costs.